IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-594-CV



STATE OF TEXAS,

	APPELLANT

vs.



AMBERJACK, LTD.; STATE FARM LIFE INSURANCE COMPANY;
AND SUNRISE-AUSTIN, LTD.,

	APPELLEES


 


FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 1808, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING

 


PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Aboussie and Jones
Dismissed on Appellant's Motion
Filed:   August 17, 1994
Do Not Publish